DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-25 are not disclosed or made obvious by the prior art of record, specifically in co25ination with the limitation of "a first axially dispersive focusing element that receives the source radiation and focuses that radiation at a first focal region internal to the axial chromatic aberration portion, a second axially dispersive focusing element that receives the radiation from the first focal region and focuses that radiation at a second focal region internal to the axial chromatic aberration portion, and a third axially dispersive focusing element that receives the radiation from the second focal region and outputs the measurement beam; wherein a first length between the first and second axially dispersive focusing elements is configured to be adjustable, and a second length between the second and third axially dispersive focusing elements is configured to be adjustable.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kubo (Patent No. US 10,247,610 B2) discloses a chromatic confocal sensor including a light source portion that emits a plurality of light beams having different wavelengths; a plurality of optical heads that converge the plurality of light beams emitted from the light source portion at different focal positions and emit measurement light reflected by a measurement point at the focal positions; a spectrometer including a line sensor, and an optical system that includes a diffraction grating that diffracts a plurality of measurement light beams emitted from the plurality of optical heads, and emits the plurality of measurement light beams diffracted by the diffraction grating to a plurality of different light-receiving areas of the line sensor; and a position calculation portion that calculates a position of a plurality of measurement points as a measurement target of the plurality of optical heads based on a light-receiving position of the plurality of light-receiving areas of the line sensor.
Sesko (Patent No. US 8,587,789 B2) discloses a method of error compensation in a chromatic point sensor (CPS) reducing errors associated with varying workpiece spectral reflectivity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878